Name: Commission Regulation (EEC) No 844/93 of 7 April 1993 amending Regulation (EEC) No 345/93 fixing the export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4. 93 Official Journal of the European Communities No L 88/25 COMMISSION REGULATION (EEC) No 844/93 of 7 April 1993 amending Regulation (EEC) No 345/93 fixing the export refunds on fruit and vegetables tables sector with a view to the full integration of the Portuguese market into that of the Community ; whereas the consequence for fixing the amounts of the refunds should be taken into account. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 30 (5) thereof, Whereas the export refunds on fruit and vegetables were fixed by Commission Regulation (EEC) No 345/93 (3) ; Whereas the Council Regulation (EEC) No 742/93 of 17 March 1993 providing for, in the fruit and vegetables sector, the abolition of the compensation mechanism in trade between Portugal and the other Member States (4), applicable since 1 April 1993 , applies in Portugal the common basic and buying-in prices in the fruit and vege ­ HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 345/93 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1993 . For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 69, 20. 3 . 1993, p. 7. (3) OJ No L 40, 17. 2. 1993, p. 12. (4) OJ No L 77, 31 . 3 . 1993, p. 8 . No L 88/26 Official Journal of the European Communities 8 . 4. 93 ANNEX to the Commission Regulation of 7 April 1993 fixing the export refunds on fruit and vegetables (ECU/100 kg net) (ECU/100 kg netj Product code Destinationof refund (') Amounts of refunds (2) Product code Destination of refund (') Amounts of refunds (2) 0702 00 10 100 04 4,50 0702 00 10 900   0702 00 90 100 04 4,50 0702 00 90 900   0802 12 90 000 04 9,67 0802 21 00 000 04 11,30 0802 22 00 000 04 21,80 0802 31 00 000 04 14,00 0805 10 11 200 01 11,00 0805 10 11 900   0805 10 15 200 01 11,00 0805 10 15 900   0805 10 19 200 01 11,00 0805 10 19 900   0805 10 21 200 01 11,00 0805 10 21 900   0805 10 25 200 01 11,00 0805 10 25 900   0805 10 29 200 01 11,00 0805 10 29 900   0805 10 31 200 01 11,00 0805 10 31 900   0805 10 35 200 01 11,00 0805 10 35 900   0805 10 39 200 01 11,00 0805 10 39 900   0805 10 41 200 01 11,00 0805 10 41 900   0805 10 45 200 01 11,00 0805 10 45 900   0805 10 49 200 01 11,00 0805 10 49 900   0805 20 50 100   0805 20 50 900   0805 30 10 100 04 13,50 0805 30 10 900   0806 10 11 200 04  0806 10 11 900   0806 10 15 200 04  0806 10 15 900   0806 10 19 200 04  0806 10 19 900   0808 10 31 100   0808 10 31 910 02 8,00 0808 10 31 990   0808 10 33 100   0808 10 33 910 02 8,00 0808 10 33 990   0808 10 39 100   0808 10 39 910 02 8,00 0808 10 39 990   0808 10 51 100   0808 10 51 910 02 8,00 0808 10 51 990   0808 10 53 100   0808 10 53 910 02 8,00 0808 10 53 990   0808 10 59 100   0808 10 59 910 02 8,00 0808 10 59 990   0808 10 81 100   0808 10 81 910 02 8,00 0808 10 81 990   0808 10 83 100   0808 10 83 910 02 8,00 0808 10 83 990   0808 10 89 100   0808 10 89 910 02 8,00 0808 10 89 990   0809 30 10 100 03  0809 30 10 900 03  0809 30 90 100 03  0809 30 90 900   (') The destinations are as follows : 01 Austria, Switzerland, Finland, Sweden, Greenland, Norway, Iceland, Malta, Poland, the Czech Republic, the Slovak Republic, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Bosnia-Herzegovina, Croatia, Slovenia and the former Yugoslav Republic of Macedonia, 02 Sweden, Norway, Iceland, Austria, the Faroe Islands, Finland, Greenland, Malta, Syria, Poland, the Czech Republic, the Slovak Republic, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan , Ukraine, Uzbekistan, Bosnia-Herzegovina, Croatia, Slovenia and the former Yugoslav Republic of Macedonia, Bolivia, Brazil, Venezuela, Peru, Panama, Ecuador, Colombia, the countries and territories of Africa other than South Africa, countries of the Arabian peninsula (Saudi Arabia, Bahrain, Qatar, Oman, the United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm, al Qaiwain, Fujairah and Ras al Khaimah), Kuwait, Yemen), Iran and Jordan, 03 all destinations excluding Switzerland and Austria, 04 all destinations. (2) Refunds for exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92.